Citation Nr: 0424901	
Decision Date: 09/09/04    Archive Date: 09/16/04

DOCKET NO.  97-07 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.	Entitlement to service connection for the cause of the 
veteran's death, to include a claim based on exposure to 
Agent Orange.  

2.	Entitlement to Dependency and Indemnity Compensation  
(DIC) under the provisions of 38 U.S.C.A. § 1318 (West 
2002).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active military service from August 1968 to 
August 1970, including service in the Republic of Vietnam.  
He died in September 1996.  The appellant is the veteran's 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.

In August 2001, the Board and all VA regional offices and 
centers suspended the adjudication of claims for DIC benefits 
under the provisions of 38 U.S.C.A. § 1318 where the veteran 
was not rated totally disabled for a continuous period of at 
least ten years prior to death, or at least five years from 
the veteran's release from active duty, as these cases may 
involve "hypothetical entitlement."  This was in keeping with 
U.S. Court of Appeals for the Federal Circuit's (Federal 
Circuit) holding in National Organization of Veterans' 
Advocates, Inc. v. Secretary of Veterans Affairs, 260 F.3d 
1365 (Fed. Cir. 2001) (NOVA I).  In National Organization of 
Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 
314 F.3d 1373 (Fed. Cir. 2003) (NOVA II), the Federal Circuit 
revised the stay order imposed in NOVA I, directing VA to 
process all DIC claims, including "hypothetical entitlement" 
claims, except for claims under 38 U.S.C.A. §§ 1311(a)(2), 
1318, where a survivor seeks to reopen a claim on the grounds 
of new and material evidence, pending further rulemaking 
proceedings.  

The Board remanded this case to the RO in June 2003 in order 
to comply with the holding of the Federal Circuit in NOVA II.  

The appeal of the claim for DIC under the provisions of 
38 U.S.C.A. § 1318 is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  During his lifetime the veteran was service-connected for 
post-traumatic stress disorder, evaluated as 100 percent 
disabling, malaria, evaluated as 0 percent disabling, and 
bilateral pes planus, evaluated as 0 percent disabling.  The 
veteran had no other adjudicated service- connected 
disabilities.

2.  The veteran died in September 1996.  The immediate cause 
of death was metastastic colon cancer.  There is no competent 
evidence that any other condition caused or contributed to 
his death .

3. The evidence is against a finding that any of the 
disabilities that caused or contributed to the veteran's 
death are related to a disease or injury during service.


CONCLUSION OF LAW

The veteran did not die of a service connected or compensable 
disability. 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, there has been a significant change in the law 
during the pendency of this appeal. On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 became law.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2004).

The VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  It also 
includes new notification provisions. Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant. 38 U.S.C.A. § 5103(a).

In Pelegrini v. Principi, 18 Vet. App. 112, 118 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
found that a VCAA notice letter consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) (2003) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id.

The RO provided notice to the appellant in a letter dated in 
March 2003.  That letter, informed the appellant of the 
evidence needed to substantiate her claims, and of who was 
responsible for obtaining what evidence.  The letter 
specifically told the appellant that she should submit 
relevant evidence in her possession.  

In Pelegrini the majority also held that the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
However, the Court's remedy was a remand so that the notice 
could be provided.  The appellant essentially received that 
remedy when the RO provided notice in March 2003.  VA has 
thereby met its obligation to notify the appellant of the 
evidence needed to substantiate her claims and of what 
evidence she was responsible for obtaining.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

It does not appear from a review of the record that there is 
any clinical evidence relevant to the current appeal for 
service connection for the cause of the veteran's death not 
yet associated with the claims folder.  It is noted in this 
regard that the appellant submitted additional evidence in 
this case in December 2003 and in a letter that accompanied 
these records the appellant indicated that to the best of her 
knowledge the submitted evidence was all that she had to 
submit.  

                                                  I.  Factual 
Basis 

The veteran's service medical records, including his July 
1970 examination prior to service discharge, contain no 
findings or diagnosis indicative of colon cancer.  

Review of VA clinical records reveal that the veteran was 
diagnosed as having Dukes C mucinous adenocarcinoma of the 
colon in 1990 and he underwent a colectomy at a VA medical 
facility in November 1990.  Thereafter the veteran underwent 
a short course of chemotherapy, but he did not tolerate this 
well and discontinued this treatment.  The veteran thereafter 
had a recurrence of the cancer and underwent an exploratory 
laporotomy and debulking procedure performed at a VA medical 
facility in April 1995.  

Private clinical records indicate that the veteran received 
private medical treatment in 1995 and 1996 for colon cancer 
in the right upper quadrant of the abdomen with metastases to 
the right supraclavicular area and to the brain.  

His certificate of death reveals that the veteran died in 
September 1996. The immediate cause of death was metastastic 
colon cancer.  No other condition was listed as causing or 
contributing to the veteran's death.  

                                                         II.  
Legal Analysis 

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death. 38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto. 38 C.F.R. § 3.312(b).

The service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it causally shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).  The debilitating 
effects of a service-connected disability must have made the 
veteran materially less capable of resisting the fatal 
disease or must have had a material influence in accelerating 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
disease diagnosed after service providing the evidence 
establishes that it was incurred during service.  38 C.F.R. § 
3.303(d) (2002).  Cancer of the bladder may be presumed to 
have been incurred during service if manifested to a 
compensable degree within one year following discharge from 
service.  38 U.S.C.A. §§ 1112, 1113 (West 2002 & Supp. 2004); 
38 C.F.R. §§ 3.307, 3.309(a) (2003).

A veteran who served on active duty in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed to a herbicide agent unless affirmative evidence 
establishes that the veteran was not exposed to any such 
agent during service. 38 U.S.C.A. § 1116(f) (West 2002).  

Service connection will be granted to a veteran with in-
service exposure to an herbicide agent for the diseases 
listed at § 3.309(e) if the disease becomes manifest to a 
degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service. 38 C.F.R. § 3.307(a)(6) 
(2002).

The diseases listed in § 3.309(e), consist of the following: 

Chloracne or other acneform disease 
consistent with chloracne Hodgkin's 
disease Multiple myeloma Non-Hodgkin's 
lymphoma Acute and subacute peripheral 
neuropathy Porphyria cutanea tarda 
Prostate cancer Respiratory cancers 
(cancer of the lung, bronchus, larynx, or 
trachea) Soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma)

Note 1: The term "soft-tissue sarcoma" 
includes the following:

Adult fibrosarcoma Dermatofibrosarcoma 
protuberans Malignant fibrous 
histiocytoma Liposarcoma Leiomyosarcoma 
Epithelioid leiomyosarcoma (malignant 
leiomyoblastoma) Rhabdomyosarcoma 
Ectomesenchymoma Angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma) 
Proliferating (systemic) 
angioendotheliomatosis Malignant glomus 
tumor Malignant hemangiopericytoma 
Synovial sarcoma (malignant synovioma) 
Malignant giant cell tumor of tendon 
sheath Malignant schwannoma, including 
malignant schwannoma with 
rhabdomyoblastic differentiation 
(malignant Triton tumor), glandular and 
epithelioid malignant schwannomas 
Malignant mesenchymoma Malignant granular 
cell tumor Alveolar soft part sarcoma 
Epithelioid sarcoma Clear cell sarcoma of 
tendons and aponeuroses Extraskeletal 
Ewing's sarcoma Congenital and infantile 
fibrosarcoma Malignant ganglioneuroma

Note 2: For purposes of this section, the 
term acute and subacute peripheral 
neuropathy means transient peripheral 
neuropathy that appears within weeks or 
months of exposure to a herbicide agent 
and resolves within two years of the date 
of onset.
38 C.F.R. § 3.309(e).

Notwithstanding the provisions of §§ 3.307, 3.309, the 
Federal Circuit has held that the Veteran's Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984) does not preclude an appellant from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
The rationale employed in Combee also applies to claims based 
on exposure to Agent Orange. Brock v. Brown, 10 Vet. App. 
155, 160 (1997) (vacated on other grounds).  

Service connection may be presumed for residuals of exposure 
to Agent Orange by showing two elements.  First, a veteran 
must show that he served in the Republic of Vietnam during 
the Vietnam era.  38 U.S.C.A. § 1116 (West. 2002); 38 C.F.R. 
§ 3.307(a)(6).  Secondly, the veteran must be diagnosed with 
one of the specific diseases listed in 38 C.F.R. § 3.309(e).  
Service connection for residuals of Agent Orange exposure 
also may be established by showing that a disorder resulting 
in disability is, in fact, causally linked to such exposure.  
See Combee v. Brown, 34 F. 3d 1039, 1044 (Fed. Cir. 1994).

The veteran's service medical records contain no indications 
of cancer during service.  The first findings of the 
veteran's fatal colon cancer date from 1990, approximately 20 
years after his separation from active duty.  Therefore, 
service connection for the veteran's fatal colon cancer is 
not warranted on a direct basis or on a presumptive basis 
under 38 C.F.R. § 3.309(a).

It has been contended, however, that the veteran's fatal 
cancer of the colon was the result of his exposure to Agent 
Orange while serving in Vietnam.  The veteran served in 
Vietnam and is presumed to have been exposed to Agent Orange.  
However, the veteran's colon cancer is not a disease that is 
subject to presumptive service connection under the 
provisions of 3.309(e) cited above.  Also, there is otherwise 
no competent medical evidence in the record that in any way 
relates the veteran's fatal colon cancer to Agent Orange 
exposure or to any other episode or incident during service.  

Moreover, the record contains no competent evidence that any 
of the veteran's service connected disabilities, including 
PTSD, which was evaluated as 100 percent disabling at the 
time of his death, caused or contributed to the his death 
from colon cancer.  Since that is the case, and since the 
evidence is against a finding that the veteran's fatal colon 
cancer was related to service, service connection for the 
cause of the veteran's death must be denied.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  


REMAND

In connection with her claim for entitlement to Dependency 
and Indemnity Compensation  (DIC) under the provisions of 
38 U.S.C.A. § 1318, it is contended by the appellant that the 
RO committed clear and unmistakable error in the rating 
action of June 1986 by not assigning PTSD a 100 schedular 
rating from March 1986.  The RO has not adjudicated whether 
the June 1986 rating decision was clearly and unmistakably 
erroneous.  The RO also did not notify the appellant of the 
laws and regulations pertinent to clear and unmistakable 
error claims.  The Board cannot determine such matters in the 
first instance.  Huston v. Principi, 17 Vet. App. 17 Vet App 
195, 206 (2003).  Thus, this claim must be remanded to the RO 
for adjudication and correction of the procedural defects.  
The issue of entitlement to DIC under the provisions of 
38 U.S.C.A. § 1318 is inextricably intertwined with that of 
clear and unmistakable error in the June 1986 rating action 
and will therefore be held in abeyance pending adjudication 
of the CUE claim.  

Accordingly, this case is REMANDED for the following:

1.  The AMC or RO should adjudicate 
whether the June 1986 rating action 
assigning a 70 percent rating for PTSD 
was clearly and unmistakably erroneous.  

2.  The AMC or RO should then re-
adjudicate the issue of entitlement to 
DIC under the provisions of 38 U.S.C.A. 
§ 1318, and if that claim remains denied, 
issue a supplemental statement of the 
case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



